       Case 3:20-cv-01260-MEM Document 6 Filed 07/23/20 Page 1 of 2




                  UNITED STATES DISTRICT COURT
                 MIDDLE DISTRICT OF PENNSYLVANIA

JANE DOES I, II, III, et al.,           :

                Plaintiffs              :   CIVIL ACTION NO. 3:20-1260

       v.                               :        (JUDGE MANNION)

EUGENE SCALIA, United States            :
Secretary of Labor, et al.,
                                        :
                Defendants


                                 ORDER

     Presently before the court is a complaint filed by the plaintiffs Jane

Does I, II, and III and Friends of Farmworkers, Inc., which seeks a writ of

mandamus pursuant to 29 U.S.C. §662(d), compelling the defendants the

Secretary of Labor Eugene Scalia (the “Secretary”) and the Occupational

Safety and Health Administration (“OSHA”) to seek a court order that directs

Maid-Rite Specialty Foods (“Employer”) to take steps to abate the imminent

dangers to its employees related to the transmission of COVID-19. (Doc. 1).

Also before the court is the plaintiffs motion for leave to proceed under

pseudonym. (Doc. 3).

     Defendants are to file a response to the complaint and motion for leave

by 5 p.m. on Monday, July 27, 2020.
             Case 3:20-cv-01260-MEM Document 6 Filed 07/23/20 Page 2 of 2




        A hearing will be held on Friday, July 31, 2020 at 9:30 a.m. in

Courtroom 3 of the William J. Nealon Federal Building & United States

Courthouse, 235 North Washington Ave, Scranton, Pennsylvania. The

primary purpose of the hearing will be to hear argument on whether a writ of

mandamus should issue pursuant to 29 U.S.C. §662(d). The parties should

be prepared to present evidence on whether the Secretary of Labor acted

arbitrarily and capriciously in failing to seek an injunction or temporary

restraining order to restrain Employer from practices, as they relate to

COVID-19, that could reasonably be expected to imminently cause death or

serious physical harm to employees.

        In the interim, the parties are DIRECTED to meet and discuss whether

they are able to reach an amicable solution to the issues raised in the

complaint. The parties are to report back to the court by Thursday, July 30,

2020, on whether they have come to such a resolution.




                                            s/ Malachy E. Mannion
                                            MALACHY E. MANNION
                                            United States District Judge
DATE: July 23, 2020
20-1260-01




                                        -2-
